DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Examiner’s Note
The groupings of the claims set forth in the Letter of Restriction below are based on the assumption that the dependency of claims 12-16 is merely an unintentional typographical error, as set forth in the Claim Objection below.  However, in the event that the foregoing assumption of typographical error is incorrect, the groupings set forth in the Letter of Restriction shall be retroactively corrected according to the actual dependency of claims 12-16.
Claim Objections
Claims 12-16 are objected to because of the following informalities: typographical error.
To be specific, claims 12-16 each depend from claim 10.  However, these dependencies appear to be typographical errors because 37 C.F.R. § 1.75(g) states inter alia that:
“all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.”

Therefore, to cure the instant deficiencies, Examiner suggests that Applicant amend the disputed dependency of claims 12-16 as follows: “The non-transitory computer-readable storage medium of claim [[10]] 11....”
Appropriate correction is required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-20, respectively drawn to a “method” and a “system” for receiving and granting “a request to certify a template associated with an electronic form,” classified in G06F 21/64.
II. Claims 11-16, drawn to a “non-transitory computer-readable storage medium” to “receive a request to load an electronic form” and “selectively performing an overlay operation to restore session data associated with the electronic form based on [a] value of [a] restore state attribute,” classified in G06F 40/174.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as with “an electronic form” on which “an overlay operation to restore session data associated with the electronic form” is not selectively performed.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different classification and/or divergent fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/KALISH K BELL/Examiner, Art Unit 2432